BROSMAN, Judge
(concurring):
I agree with the majority in the conclusion they have reached at any rate— and my concurrence may even be complete. This indecision arises from my failure to understand fully the object of my brothers in referring repeatedly to the fact that the accused did not specifically assign as his reason for disobedience here his unwillingness to travel alone the trail to the forward elements of his organization — that is, his unwillingness to obey an order which was regarded by him as contrary to law, a military usage, a standing operating procedure or what you will. If they mean to suggest that failure to assign illegality as the reason for disobedience of an illegal order operates to deprive an • accused of illegality as a defense in a case like the present one, I must disagree with them. To my mind, one’s reason — assigned or undisclosed— for disobedience of an order which is illegal is quite immaterial. In such a case the accused may assign any reason or none. If an order is contrary to law, a recipient is simply not criminally responsible for refusing or failing to carry it out — although he may conceivably be guilty of other offenses growing out of the same transaction. Of course, I do not at all believe that the order with which we are concerned here was an illegal one. However, at some time in the future we may have to deal in a similar setting with one that is.
Of course, it is possible — even probable — that the majority do not mean to say that which I have attributed to them, and that their references to assignment of reasons by an accused are intended to serve some other purpose. On this assumption, I can have no reservations. However, I am anxious that we not be misunderstood.